 

THIS COMMON STOCK PURCHASE WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE
OF THE COMMON STOCK PURCHASE WARRANT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND ACCORDINGLY MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS.

 

JAMESON STANFORD RESOURCES CORPORATION

COMMON STOCK PURCHASE WARRANT

 

Jameson Stanford Resources Corporation, a Nevada corporation (the “Company”),
hereby agrees that, for value received, Edward F. Brogan (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company at
any time or from time to time before 5:00 p.m. ET, on October 31, 2015, up to
500,000 shares of Common Stock of the Company (the “Common Stock”), at an
exercise price of $1.00 per share, subject to adjustment (the “Exercise Price”).
This Common Stock Purchase Warrant (the “Warrant”) was offered as part of a
private securities offering of 12% Convertible Redeemable Promissory Notes and
Common Stock Purchase Warrants, the terms of which are described in such
respective agreements executed by the Holder of same date herewith (the
“Offering”).

 

1.EXERCISE OF WARRANT. The purchase rights granted by this Warrant shall be
exercised in whole or in part by the Holder surrendering this Warrant with the
form of exercise document attached hereto duly executed by such Holder, to the
Company at its principal office, accompanied by cash or by certified check or by
bank wire transfer in immediately available funds payable to the order of the
Company for the purchase price payable in respect of the shares of Common Stock
being purchased (the “Warrant Shares”). If less than all of the shares
purchasable hereunder are purchased, the Company will, upon such exercise,
execute and deliver to the Holder hereof a new Warrant (dated the date hereof)
evidencing the number of shares not so purchased.

 

Net Issue Exercise. In lieu of exercising this Warrant, the Holder may elect to
receive Warrant Shares equal to the value of this Warrant by surrender of this
Warrant at the principal office of the Company together with notice of such
election, in which event the Company shall issue to the Holder the number of
Warrant Shares computed using the following formula:

 

    X = Y*(Z-T)/Z             Where: X = the number of Warrant Shares to be
issued to the Holder.     Y = the number of Warrant Shares purchasable
hereunder.     Z = the market value of one Share of Common Stock on the date of
determination.     T = the per share Exercise Price (as adjusted).

  



- 1 -

 

 

Market Value. For purposes of this Section 1, the per share market value of the
Warrant Shares shall be the average of the closing prices of the Common Stock as
quoted on the Over-the-Counter Bulletin Board, or the principal exchange on
which the Common Stock is listed, for the fifteen trading days ending five
trading days prior to the date of determination of market value.

 

As soon as practicable after any exercise of this Warrant and payment of the
purchase price (if applicable), the Company will cause to be issued in the name
of and delivered to the Holder hereof, or as such Holder may direct, a
certificate or certificates representing the Warrant Shares purchased upon such
exercise. The Company may require that such certificate or certificates contain
on the face thereof a legend substantially as follows:

 

“The transfer of the shares represented by this certificate is restricted
pursuant to the terms of a Common Stock Purchase Warrant dated October 18, 2013
issued by Jameson Stanford Resources Corporation, a copy of which is available
for inspection at the offices of Jameson Stanford Resources Corporation.
Transfer may not be made except in accordance with the terms of the Common Stock
Purchase Warrant. In addition, no sale, offer to sell or transfer of this Common
Stock Purchase Warrant or the shares of common stock represented by this
certificate shall be made unless a Registration Statement under the Securities
Act of 1933, as amended (the “Securities Act”), with respect to such shares is
then in effect or an exemption from the registration requirements of the
Securities Act is then in fact applicable to such shares.”

 

2. NEGOTIABILITY AND TRANSFER. This Warrant is issued upon the following terms,
to which each Holder hereof consents and agrees:

 

(a) Until this Warrant is duly transferred on the books of the Company, the
Company may treat the registered Holder of this Warrant as the absolute owner
hereof for all purposes without being affected by any notice to the contrary.

 

(b) Each successive Holder of this Warrant, or of any portion of the rights
represented thereby, shall be bound by the terms and conditions set forth
herein.

 

3. STOCK SPLIT; STOCK DIVIDENDS; REORGANIZATIONS. If the Company shall at any
time hereafter subdivide or combine its outstanding shares of common stock, or
declare a dividend payable in common stock, the exercise price hereof in effect
immediately prior to the subdivision, combination or record date for such
dividend payable in common stock shall forthwith be proportionately increased,
in the case of combination, or proportionately decreased, in the case of
subdivision or declaration of a dividend payable in common stock, and the number
of shares purchasable upon exercise of this Warrant immediately preceding such
event shall be changed to the number determined by dividing the then current
exercise price by the exercise price as adjusted after such subdivision,
combination or dividend payable in common stock and against the number of shares
purchasable upon the exercise of this Warrant immediately preceding such event,
so as to achieve an exercise price and number of shares purchasable after such
event proportional to such exercise price and number of shares purchasable
immediately preceding such event.

 



- 1 -

 



 

(a) No fractional shares are to be issued upon the exercise of the Warrant, but
the Company shall pay a cash adjustment in respect of any fraction of a share
which would otherwise be issuable in an amount equal to the same fraction of the
market price per share of the Common Stock on the day of exercise as determined
in good faith by the Company.

 

(b) In case of any capital reorganization or any reclassification of the common
stock of the Company, or in the case of any consolidation with or merger of the
Company into or with another entity or the sale of all or substantially all of
its assets to another entity, which is effected in such a manner that the
Holders of common stock shall be entitled to receive stock, securities or assets
with respect to or in exchange for common stock, then, as a part of such
reorganization, reclassification, consolidation, merger or sale, as the case may
be, lawful provision shall be made so that the Holder of the Warrant shall have
the right thereafter to receive, upon the exercise hereof, the kind and amount
of shares of stock or other securities or property which the Holder would have
been entitled to receive if, immediately prior to such reorganization,
reclassification, consolidation, merger or sale, the Holder had held the number
of shares which were then purchasable upon the exercise of the Warrant. In any
such case, appropriate adjustment (as determined in good faith by the Board of
Directors of the Company) shall be made in the application of the provisions set
forth herein with respect to the rights and interest thereafter of the Holder of
the Warrant, to the end that the provisions set forth herein (including
provisions with respect to adjustments of the exercise price) shall thereafter
be applicable, as nearly as reasonably may be, in relation to any shares of
stock or other property thereafter deliverable upon the exercise of the Warrant.

 

(c) When any adjustment is required to be made in the exercise price, initial or
adjusted, the Company shall forthwith determine the new exercise price, and (i)
prepare and retain on file a statement describing in reasonable detail the
method used in arriving at the new exercise price, and (i) cause a copy of such
statement to be mailed to the Holder of the Warrant as of a date within ten (10)
days after the date when the circumstances giving rise to the adjustment
occurred.

 

4. NOTICES. The Company shall mail to the registered Holder of the Warrant, at
his or her last known post office address appearing on the books of the Company,
not less than fifteen (15) days prior to the date on which (a) a record will be
taken for the purpose of determining the holders of common stock entitled to
dividends (other than cash dividends) or subscription rights, or (b) a record
will be taken (or in lieu thereof, the transfer books will be closed) for the
purpose of determining the Holders of common stock entitled to notice of and to
vote at a meeting of shareholders at which any capital reorganization,
reclassification of common stock, consolidation, merger, dissolution,
liquidation, winding up or sale of substantially all of the Company’s assets
shall be considered and acted upon.

 



- 2 -

 



 

5. RESERVATION OF COMMON STOCK. A number of shares of common stock sufficient to
provide for the exercise of the Warrant and the shares of common stock included
therein upon the basis herein set forth shall at all times be reserved for the
exercise hereof.

 

6. MISCELLANEOUS. Whenever reference is made herein to the issue or sale of
shares of common stock, the terms “common stock” or “shares” shall include any
stock of any class of the Company other than preferred stock that has a fixed
limit on dividends and a fixed amount payable in the event of any voluntary or
involuntary liquidation, dissolution or winding up of the Company.

 

(a) The Company will not, by amendment of its Articles of Incorporation or
through reorganization, consolidation, merger, dissolution or sale of assets, or
by any other voluntary act or deed, avoid or seek to avoid the observance or
performance of any of the covenants, stipulations or conditions to be observed
or performed hereunder by the Company, but will, at all times in good faith,
assist, insofar as it is able, in the carrying out of all provisions hereof and
in the taking of all other action which may be necessary in order to protect the
rights of the Holder hereof against dilution.

 

(b) The representations, warranties and agreements herein contained shall
survive the exercise of this Warrant. References to the “Holder of” include the
immediate Holder of shares purchased on the exercise of this Warrant, and the
word “Holder” shall include the plural thereof. This Warrant shall be
interpreted under the laws of the State of Nevada.

 

(c) All shares or other securities issued upon the exercise of the Warrant shall
be validly issued, fully paid and non assessable, and the Company will pay all
taxes in respect of the issuer hereof.

 

(d) Notwithstanding anything contained herein to the contrary, the Holder of
this Warrant shall not be deemed a shareholder of the Company for any purpose
whatsoever until and unless this Warrant is duly exercised or converted.

 



- 3 -

 



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of this 18th day of October 2013.

 

JAMESON STANFORD RESOURCES CORPORATION

 

By: /s/ Michael Stanford         Name: Michael Stanford         Title: President
& Chief Executive Officer         Date: October 18, 2013    

 



- 4 -

 

 

Exhibit to Common Stock Purchase Warrant dated October 18, 2013

 

NOTICE OF EXERCISE OF WARRANT TO PURCHASE SHARES OF

COMMON STOCK OF JAMESON STANFORD RESOURCES CORPORATION

 

The undersigned does by this notice request that Jameson Stanford Resources
Corporation, a Nevada corporation (the “Company”), issue to the undersigned that
number of shares of Common Stock of the Company specified below (the “Shares”)
at the price per Share specified below pursuant to the exercise of the
undersigned’s rights under the Common Stock Purchase Warrant (the “Warrant”)
dated October 18, 2013.

 

Simultaneously herewith, the undersigned delivers to the Company the purchase
price for the Shares (i.e., that amount which is obtained by multiplying the
number of Shares for which the Warrant is being exercised by the price
specified), by good funds. In the event of Net Issue Exercise no payment is
required.

 

The undersigned hereby represents and warrants that the undersigned is acquiring
the Shares for the undersigned’s own account and not on behalf of any other
person and without any present view to making a public offering or distribution
of same and without any present intention of selling same at any particular time
or at any particular price or upon the occurrence of any particular event or
circumstance.

 

The undersigned acknowledges and understands that in connection with the
acquisition of the Shares by the undersigned:

 

1.The Company has informed the undersigned that the Shares are not registered
under the Securities Act of 1933, as amended (the “Securities Act”), or
applicable state securities or Blue Sky law or laws, and thus the Shares may not
be transferred or otherwise disposed of until the Shares are subsequently
registered under the Securities Act and the applicable state securities or Blue
Sky law or laws or an ex-emption from such registration requirements is
available.

 

2.The undersigned has been informed that a legend referring to the restrictions
indicated herein on transferability and sale will be placed upon the
certificate(s) evidencing the Shares.

 

3.The undersigned is an “accredited investor” as defined in Regulation D under
the Securities Act, as amended.

 

4.If the undersigned is required to file a Form 144 with the Securities and
Exchange Commission in connection with sales of the Shares pursuant to Rule 144
under the Act, the undersigned shall mail a copy of such Form to the Company at
the same time and each time the undersigned mails a copy to the Securities and
Exchange Commission.

 

- 5 -

 

 

Cash Exercise:

 

A. Date of Warrant: October 18, 2013 B. Number of Shares purchasable under
Warrant: 500,000 C. Number of Shares of Common Stock to be purchased at this
time: ____________ D. Exercise price per Share: $1.00 E. Aggregate price to be
paid for Shares actually purchased (D*C) = $

 

OR

 

Net Issue Exercise:

 

A. Date of Warrant: October 18, 2013 B. Number of Warrant Shares covered by
Warrant: 500,000 (Y) C. Market value of one Share of Common Stock (Z) D.
Exercise price per Share: $1.00 (T) E. Number of Warrant Shares to be issued to
the Holder:  (X) Where: X = Y*(Z-T)/Z

 

PURCHASER

 

By:           Name:           Date:    

 

- 6 -

 



